Court of Appeals, State of Michigan

                                                ORDER
                                                                             Stephen L. Borrello
In re D. Lavictor-Hyde Minor                                                   Presiding Judge

Docket No.      321390                                                       Deborah A. Servitto

LC No.          09-013851 -NA                                                Douglas B. Shapiro
                                                                               Judges


                The Court orders that the November 18, 2014 unpublished opinion is hereby AMENDED
to correct a clerical error. On page three, second full paragraph, the second sentence is corrected to add
the number "5" for the footnote as follows:

         The ICW A requires the testimony of a qualified expe1t witness to prove beyond a
         reasonable doubt that continued custody would likely result in serious emotional or
         physical damage to the child, 25 USC 1912(t)5, and the entirety of the expert's testimony
         is worth repeating here:

                In all other respects, the November 18, 2014 opinion remains unchanged.




                          A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  NOV 2 6 2014
                                         Date